TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00288-CV


                                 Luz Marie Mannas, Appellant

                                                 v.

Kenneth Mannas, Independent Executor of the Estate of Robert Walter Mannas, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-16-001213, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               This is an attempted appeal from an order issued March 23, 2021, by a probate

court in Travis County. Appellant’s brief was originally due on September 27, 2021. On

November 9, 2021, this Court sent a notice to appellant informing her that her brief was overdue

and that failure to file a satisfactory response by November 19, 2021, would result in dismissal of

this appeal for want of prosecution. Appellant did not file a response. On December 6, 2021,

appellant informed the Court that she never received notice of the applicable deadlines because

the notices were sent to her attorney, whom, she says, she has “not [been] able to communicate

with . . . for many months” because “he is sick from the COVID disease.” She seeks an

unspecified extension of the deadline to file her appellant’s brief. Under the circumstances, we

will grant the motion and afford her an additional 21 days from today to file her appellant’s brief.
That brief must be filed on or before January 7, 2022. Further requests for extension will be

disfavored, and failure to file a brief may result in dismissal of this appeal.

               It is ordered December 17, 2021.



Before Justices Goodwin, Baker, and Smith




                                                   2